JUSTICE McCORMICK, dissenting: Once upon a time at a place not far away, a peace officer detained defendant, a suspicious person, for the purpose of inquiry. The peace officer spoke to defendant in our native tongue. Defendant spoke in a foreign tongue which was not discernible by the peace officer. A man exiting a nearby building walked in the direction of defendant and the peace officer. Defendant uttered incomprehensible sounds, the man reversed his direction and the peace officer asked the man to stop. At this, the man vaulted into a gallop and increased the distance between the peace officer and himself. The man discarded a hand-carried gym bag by propelling it under a car. The retrieved gym bag contained a controlled substance and drug paraphernalia. The peace officer arrested defendant and conducted a search of his person. The anointed trier of fact found that probable cause to arrest defendant did not exist. Specifically, the anointed trier of fact, armed with its firsthand observation and evaluation of the evidence, found defendant’s conduct to be suspicious and warranted an investigation by the peace officer. However, the anointed trier of fact could not make the leap from suspicion to a factual inference that a crime had been committed and that defendant was involved. No inference can be made that defendant was working in concert with the other man said the anointed trier of fact. I cannot guess what was said by defendant and you cannot presume that a warning was made and they were working together. Undaunted by the anointed trier of fact’s limitations, armed with the scribe’s script, the majority opinion states: "[T]he prior knowledge and observations of the police officers provided a reasonable inference of criminal involvement [of defendant] ***. *** *** [T]he officers were justified in concluding that defendant had voiced a warning of police presence to the other man and that the two men were acting in concert, perhaps in relation to a burglary, certainly in regard to some drug offense.” 259 Ill. App. 3d at 811. Inferences are facts surmised from the existence of basic facts. They are permitted where logic or human experience indicates a high probability that if a basic fact or facts exist, there coexist a corresponding inferred fact or facts. The findings of facts, from the evidence, are within the domain of the trier of fact. The majority carves out inferences without having basic facts to support them. Guess, speculation or conjecture cannot support an inference. Within the context of the facts of the instant case, the incomprehensible sounds uttered by defendant did not permit an inference that defendant was working in concert with the other man. There is no logic or human experience that indicates a high probability that when unknown words are spoken and a man carrying drugs runs away, the two are working in concert to sell drugs or commit a burglary. We should not disturb the trial court’s ruling on a motion to quash an arrest unless the trial court’s finding is manifestly erroneous. (People v. Doyle (1992), 233 Ill. App. 3d 706, 599 N.E.2d 1045.) A finding is manifestly erroneous when the error is "clearly evident, plain and indisputable.” (People v. Green (1991), 218 Ill. App. 3d 71, 75, 578 N.E.2d 169.) The finder of fact’s findings are not manifestly erroneous. Therefore, I believe that the order of the circuit court, based on its finding as the trier of fact, should be affirmed.